Exhibit 10.2

LONG-TERM INCENTIVE PLAN

ANNUAL GRANT PROGRAM

ARTICLE 1

ESTABLISHMENT AND PURPOSE

1.1 Purpose. IES Holdings, Inc. (f/k/a Integrated Electrical Services, Inc.), a
Delaware corporation (“Company”), hereby establishes this Long-Term Incentive
Plan Annual Grant Program (this “Program”). This Program is intended to increase
stockholder value and the success of the Company by motivating key executives,
and such other employees as may be designated by the Human Resources and
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”), to perform to the best of their abilities and to achieve the
objectives set forth by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).

1.2 Effective Date. This Program was adopted by the Board on February 28, 2019,
to be effective on March 4, 2019 (the “Effective Date”).

ARTICLE 2

GRANT OF AWARDS

2.1 Determination of Company LTI Measures. On or before December 20 of each
calendar year, the Committee, in its sole discretion, shall establish for each
three fiscal-year period commencing October 1 of such calendar year (each, a
“Performance Period”):

 

  •  

cumulative measures of Company financial performance (the “Company LTI
Measures”),

 

  •  

the corresponding cumulative performance levels that constitute “maximum”
performance (“LTI Maximum Performance”), “target” performance (“LTI Target
Performance”) and “threshold” performance (“LTI Threshold Performance”) for each
Performance Period,

 

  •  

the vesting percentages for LTI Maximum Performance, LTI Threshold Performance
and LTI Target Performance, as set forth in Section 2.3 hereof,

 

  •  

the Participants, as defined below, and

 

  •  

the Target Stock Grant for each Participant, as defined below.

2.2 Annual Grant. As soon as practicable following the determination of the
Company LTI Measures, the Committee shall grant each executive officer of the
Company and such other key employees as shall be designated by the Committee
(the “Participants”) shares of Company restricted stock that shall vest, except
as may be provided pursuant to an employment agreement, (i) 25% based on
continued service of the Participant through the scheduled vesting date of the
grant, and (ii) 75% based on the achievement of the Company LTI Measures for the
applicable Performance Period (the “Annual Grant”). The target number of shares
of restricted stock in each Annual Grant shall equal the number of shares of
Company common stock calculated by dividing (i) (A) a percentage set forth for
each Participant which shall be



--------------------------------------------------------------------------------

designated by the Committee multiplied by (B) the Participant’s base salary for
the fiscal year during which the Annual Grant is being made (pro-rated if the
Participant commences eligibility for this Program following the first day of
the applicable Performance Period) by (ii) the average closing price per share
of the Company’s common stock for the five (5) trading days immediately
preceding the grant date (“Target Stock Grant”). Each Annual Grant will be
evidenced by an award agreement (an “Award Agreement”) pursuant to the Company’s
Amended and Restated 2006 Equity Incentive Plan dated as of February 9, 2016 or
any successor plan (the “Plan”).

2.3 Vesting of the Annual Grant. Except as may be provided pursuant to an
employment agreement, vesting of the Annual Grant shall be based (i) 25% based
on continued service of the Participant through the scheduled vesting date of
the grant, and (ii) 75% based on actual Company cumulative financial performance
for the Performance Period compared to the LTI Maximum Performance, LTI Target
Performance and LTI Threshold Performance, as follows:

(a) In the event actual Company performance equals or exceeds LTI Maximum
Performance, one hundred twenty percent (120%), or such other percentage as the
Committee may designate, of the cumulative financial performance tranche of the
Target Stock Grant shall vest;

(b) In the event actual Company performance equals LTI Threshold Performance,
fifty percent (50%), or such other percentage as the Committee may designate, of
the cumulative financial performance tranche of the Target Stock Grant shall
vest;

(c) In the event actual Company performance exceeds LTI Threshold Performance
but is less than LTI Target Performance, a portion of the cumulative financial
performance tranche of the Target Stock Grant shall vest, calculated as the
product of (a) the cumulative financial performance tranche of the Target Stock
Grant and (b) a percentage calculated as a linear interpolation between fifty
percent (50%) and one hundred percent (100%), based on actual Company
performance relative to LTI Threshold Performance and LTI Target Performance;

(d) In the event actual Company performance equals LTI Target Performance, one
hundred percent (100%) of the cumulative financial performance tranche of the
Target Stock Grant shall vest;

(e) In the event actual Company performance exceeds LTI Target Performance but
is less than LTI Maximum Performance, a portion of the cumulative financial
performance tranche of the Target Stock Grant shall vest, calculated as the
product of (a) the cumulative financial performance tranche of the Target Stock
Grant and (b) a percentage calculated as a linear interpolation between one
hundred percent (100%) and one hundred twenty percent (120%), based on actual
Company performance relative to LTI Target Performance and LTI Maximum
Performance; and



--------------------------------------------------------------------------------

(f) In the event actual Company performance is less than LTI Threshold
Performance, none of the cumulative financial performance tranche of the Target
Stock Grant shall vest.

ARTICLE 3

GENERAL PROVISIONS

3.1 Committee is the Administrator. This Program shall be administered by the
Committee.

3.2 Committee Authority. The Committee shall have all discretion and authority
necessary or appropriate to administer this Program and to interpret the
provisions of this Program. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of this Program shall be final, conclusive, and binding upon all
persons, and shall be given the maximum deference permitted by law.

3.3 Subject to Plan. The Annual Grant is subject to the terms of the Award
Agreement and the Plan (collectively, the “Grant Documents”) and shall be
governed by the terms and conditions set forth therein. Nothing in this Program
shall be construed to limit any authority afforded to the Committee pursuant to
the terms of the Plan. In the event of a conflict or ambiguity between any term
or provision contained herein and a term or provision of the Grant Documents,
the Grant Documents will govern and prevail.

ARTICLE 4

AMENDMENT AND TERMINATION

The Board or a duly authorized committee thereof may amend or terminate this
Program at any time and for any reason.

*   *   *   *   *